DETAILED ACTION

Claims 1-19 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5. 	Claims 1-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howard Wan (US-20170193115-A1).
	As per claim 1, Wan teaches “a system for improving a query response, comprising: an interface configured to: receive a query,” ([0009]-[0010]); and 

“determine a comparison of the confidence value and a first threshold, wherein the first threshold is determined to maximize a metric,” ([0009]-[0010]); and 
“modify the query response based at least in part on the categorization and the comparison,” ([0009]-[0010]).
	As per claim 2, Wan further shows “wherein determining the first threshold comprises: submitting a set of tenant data with known categorizations to the model; receiving a set of model determined categorizations,” ([0010]-[0011]); 
“determining the first threshold using a precision metric and a recall metric for the set of model determined categorizations,” ([0010], [0036], [0040-[0041]).
	As per claim 3, Wan further shows “wherein the metric to maximize comprises an F1 metric, an Fo.1 metric, or an F1o metric for the set of tenant data,” ([0010], [0036], [0040-[0041]). 
	As per claim 4, Wan further shows “wherein each model determined categorization of the set of model determined categorizations is associated with a confidence value,” ([0006], [0009]-[0010]).

	As per claim 6, Wan further shows “wherein modifying the query response based at least in part on the categorization comprises modifying the query submitted to a search engine using the categorization,” ([0010]-[0011]).
	As per claim 7, Wan further shows “wherein the processor is further configured to submit the query to a query engine,” ([0010])..
	As per claim 8, Wan further shows “wherein the first threshold is associated with a tenant,’ ([0011]). 
	As per claim 9, Wan further shows “wherein the first threshold is associated with a categorization,” ([0009]).
	As per claim 10, Wan further shows “wherein the processor is further configured to: determine whether the confidence value is above a second threshold and below the first threshold,” ([0010]-[0011]); 
“in response to the confidence value being above the second threshold and below the first threshold, modify the query response based at least in part on the categorization,” ([0010]-[0011])..
	As per claim 11, Wan further shows “wherein modifying the query response includes reranking the query response using the categorization,” ([0004], [0010]-[0011]).

	As per claim 13, Wan further shows “wherein determining the second threshold comprises: submitting a set of tenant data with known categorizations to the model,” ([0010]-[0011]); 
“receiving a set of model determined categorizations,” ([0010]-[0011]); 
“determining the second threshold using the precision metric and the recall metric for the set of model determined categorizations,’ ([0010], [0036], [0040-[0041]).
	As per claim 14, Wan further shows “wherein determining the second threshold using the precision metric and the recall metric comprises choosing the second threshold to maximize an F1 metric,” ([0010], [0036], [0040-[0041]).
	As per claim 15, Wan further shows “wherein each model determined categorization of the set of model determined categorizations is associated with a confidence value,” ([0006], [0009]-[0010]).
	As per claim 16, Wan further shows “wherein the second threshold is associated with a tenant,” ([0010]-[0011]).
	As per claim 17, Wan further shows “wherein the second threshold is associated with a categorization,” ([0010]).

“determining, using a processor, a categorization for the query using a model, wherein the categorization is associated with a confidence value,” ([0009]-[0010]); 
“determining a comparison of the confidence value and a first threshold, wherein the first threshold is determined to maximize a metric,” ([0009]-[0010]); and 
“modifying the query response based at least in part on the categorization and the comparison,” ([0009]-[0010]). 
	As per claim 19, Wan teaches “a computer program product for improving a query response, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: receiving a query,” ([0009]-[0010]); 
“determining a categorization for the query using a model, wherein the categorization is associated with a confidence value,” ([0009]-[0010]); 
“determining a comparison of the confidence value and a first threshold, wherein the first threshold is determined to maximize a metric; and modifying the query response based at least in part on the categorization and the comparison,” ([0009]-[0010]). 



Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                       
                                                     Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIM T NGUYEN/Primary Examiner, Art Unit 2153